DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, and 15 of US Patent No. 11,120,667.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 1 of instant application, 17/446927 and Claim 1 of US Patent No. 11,120,667 are highlighted in the following table.
Claim 1 of 17/446927
Claim 1 of 11,120,667
A gaming method, comprising:
A gaming method, comprising:
receiving, via a user interface of a gaming device, an indication to initiate a first purchased instance of a base game, the base game comprising a slot game;
receiving, via a user interface of a gaming device, an indication to initiate a first purchased instance of a base game, the base game comprising a slot game;
determining, via a control system of the gaming device, a first base game outcome and corresponding first display symbols, wherein the first display symbols comprise one or more trigger symbols, wherein determining the first base game outcome comprises determining whether the one or more trigger symbols will be replaced with one or more wild symbols, wherein determining whether the one or more trigger symbols will be replaced with one or more wild symbols involves a first random component that is linked to a set of probability distributions, and wherein a higher number of trigger symbols corresponds with a greater probability that the one or more trigger symbols will change to the one or more wild symbols;
determining, via a control system of the gaming device, a first base game outcome and corresponding first display symbols, wherein at least one of the first display symbols comprises a first trigger symbol and wherein determining the first base game outcome comprises determining whether the first trigger symbol will be replaced with a first wild symbol, wherein determining whether the first trigger symbol will be replaced with the first wild symbol involves a first random component that is linked to a set of probability distributions;
controlling, via the control system, a display system of the gaming device to display the corresponding first display symbols at a plurality of display symbol positions on a display device of the display system, wherein the plurality of display symbol positions are arranged in a plurality of display symbol rows and display symbol columns; and
controlling, via the control system, a display system of the gaming device to display the corresponding first display symbols at a plurality of display symbol positions on a display device of the display system, wherein the plurality of display symbol positions are arranged in a plurality of display symbol rows and display symbol columns and wherein the first trigger symbol is displayed in a first display symbol position;
upon determining that the one or more trigger symbols will be replaced with the one or more wild symbols, controlling, via the control system, the display system to replace the one or more trigger symbols with the one or more wild symbols.
upon determining that the first trigger symbol will be replaced with the first wild symbol, controlling, via the control system, the display system to replace the first trigger symbol with the first wild symbol;

 controlling, via the control system, the display system to retain the first wild symbol in the first display symbol position during at least one subsequent purchased instance of a base game;

receiving, via the user interface, an indication to initiate a second purchased instance of the base game;

determining, via the control system, a second base game outcome and corresponding second display symbols;

controlling, via the control system, the display system to display the corresponding second display symbols at a plurality of display symbol positions on the display device of the display system;

controlling, via the control system, the display system to retain the first wild symbol in the first display symbol position;

upon determining that at least one of the second display symbols is a second trigger symbol, controlling, via the control system, the display system to replace the second trigger symbol with a second wild symbol; and

controlling, via the control system, the display system to retain the second wild symbol in a second display symbol position during at least one subsequent purchased instance of the base game.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Burghard (US 2015/0057068 A1) (henceforth, “Burghard”).
Regarding claims 1, 9, and 15, Burghard teaches a gaming method, comprising:
receiving, via a user interface of a gaming device, an indication to initiate a first purchased instance of a base game, the base game comprising a slot game (e.g., buttons can be presented on the interface to enable a user to commence standard game play mode, bonus game play mode, and to select particular bets in Para. 26);
determining, via a control system of the gaming device, a first base game outcome and corresponding first display symbols (e.g., symbols 24 in array shown in Fig. 1), wherein the first display symbols comprise one or more trigger symbols (e.g., scatter symbols in Para. 34), wherein determining the first base game outcome comprises determining whether the one or more trigger symbols will be replaced with one or more wild symbols (e.g., at least some of the scatter symbols shown in FIG. 1 are transformed into wild symbols in Para. 36), wherein determining whether the one or more trigger symbols will be replaced with one or more wild symbols involves a first random component that is linked to a set of probability distributions (e.g., scatter symbol transformed into a wild requires at least 3 scatter symbols to appear, although 4 or 5 may also trigger transformation, wherein different numbers of scatter symbols are linked to varying probabilities in Para. 34, Para. 9-10, and Para. 24), and wherein a higher number of trigger symbols corresponds with a greater probability that the one or more trigger symbols will change to the one or more wild symbols (e.g., scatter symbol transformed into a wild requires at least 3 scatter symbols to appear, although 4 or 5 may also trigger transformation, wherein different numbers of scatter symbols are linked to varying probabilities in Para. 34, Para. 9-10, and Para. 24);
controlling, via the control system, a display system of the gaming device to display the corresponding first display symbols at a plurality of display symbol positions on a display device of the display system, wherein the plurality of display symbol positions are arranged in a plurality of display symbol rows and display symbol columns (e.g., matrix of symbols 26 including scatter symbols in Para. 29 and Fig. 1); and
upon determining that the one or more trigger symbols will be replaced with the one or more wild symbols, controlling, via the control system, the display system to replace the one or more trigger symbols with the one or more wild symbols (e.g., triggering from scatter symbols in Para. 34 causes scatter symbols shown in FIG. 1 to transform into wild symbols in Para. 36).
Regarding claims 2, 10, and 16, Burghard teaches the higher number of trigger symbols that corresponds with the greater probability includes the one or more trigger symbols in the first display symbols of the first base game outcome (e.g., scatter symbol transformed into a wild requires at least 3 scatter symbols to appear, although 4 or 5 may also trigger transformation, wherein different numbers of scatter symbols are linked to varying probabilities in Para. 34, Para. 9-10, and Para. 24).
Regarding claims 3, 11, and 17, Burghard teaches the higher number of trigger symbols that corresponds with the greater probability further includes one or more trigger symbols displayed at the plurality of display symbol positions before the first purchased instance of the base game (e.g., scatter symbols on the display 14a in Para. 28-29).
Regarding claims 4, 12, and 18, Burghard teaches determining whether the one or more trigger symbols will be replaced with the one or more wild symbols further involves a first random component linked to the set of probability distributions (e.g., scatter symbol transformed into a wild requires at least 3 scatter symbols to appear, although 4 or 5 may also trigger transformation, wherein different numbers of scatter symbols are linked to varying probabilities in Para. 34, Para. 9-10, and Para. 24).
Regarding claims 5, 13, and 19, Burghard teaches the set of probability distributions correspond to a number of trigger symbols that land in a defined area of the display symbol positions in the first base game outcome, and the defined area is subset of the total number of display symbol positions (e.g., each wild symbol can take any of five random vertical positions in response to the random numbers 1-5, which are generated in Para. 39-40 and Para. 37).
Regarding claim 6, Burghard teaches the defined area corresponds to a particular row and/or a particular column (e.g., each wild symbol can take any of five random vertical positions in response to the random numbers 1-5, which are generated in Para. 39-40 and Para. 37).
Regarding claim 8, Burghard teaches the higher number of trigger symbols corresponds with a greater probability that the one or more trigger symbols will change to one or more wild symbols having a credit value (e.g., scatter symbol transformed into a wild requires at least 3 scatter symbols to appear, although 4 or 5 may also trigger transformation, wherein different numbers of scatter symbols are linked to varying probabilities in Para. 34, Para. 9-10, Para. 2, and Para. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burghard in view of Ainsworth (US 2002/0014740 A1) (henceforth, “Ainsworth”).
Regarding claims 7, 14, and 20, Burghard teaches the use of scatter symbols to modify game play and using probability to determine modification but fails to explicitly disclose enlarging a playable area of the slot game display upon the occurrence of an enlargement triggering event.
However, in a related disclosure, Ainsworth teaches a spinning reel video poker machine that displays an initial array of symbols that may be on a simulation of spinning reels (see abstract).  More particularly, Ainsworth teaches the player plays the traditional base game until a predetermined combination of symbols occurs, it could be as simple as a certain scatter of symbols through the array and this triggers an extension of the array of the base game by one or more symbols (Para. 35).  Ainsworth states that by “[t]he present invention provides scope for significant increases in gaming enjoyment by allowing incremental departures from the traditional five column, three row array” (Para. 30).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the stationary wild symbol gameplay of Burghard to include the array expansion features of Ainsworth in order to provide an increase in gaming enjoyment, as beneficially taught by Ainsworth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715